UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2015 ITEM 1. REPORT TO STOCKHOLDERS June 30, 2015 Semiannual Report to Shareholders Deutsche Communications Fund Contents 3 Letter to Shareholders 4 Performance Summary 6 Portfolio Management Team 6 Portfolio Summary 8 Investment Portfolio 12 Statement of Assets and Liabilities 14 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 23 Notes to Financial Statements 35 Information About Your Fund's Expenses 37 Advisory Agreement Board Considerations and Fee Evaluation 42 Account Management Resources 44 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Despite slow growth during the first half of 2015, the U.S. economy’s underlying fundamentals remain sound. Employment growth has been solid, the housing market continues to improve and households have strengthened their finances. Real income is firming thanks to the improving labor market and lower energy prices. And, while consumers remain cautious, they’re likely to loosen their purse strings over time. In short, our economists see an environment that should support modestly above-trend domestic growth. The strong U.S. dollar continues to act as a headwind to exports and (for those whose positions are not hedged) a detractor from foreign equity returns. The U.S. Federal Reserve Board is likely to start raising short-term interest rates in the U.S. later this year. However, the specific timing depends on whether the recent slowdown in activity reverses, the labor markets continue to heal and inflation truly bottoms. In any case, analysts expect the process to be gradual. Meanwhile, the global picture, which had appeared to be brightening, is again in flux due to uncertainties regarding the Greek debt crisis and its potential ramifications. Overall, our strategic view remains generally positive. While we do not see Greece posing a major risk of contagion across the Eurozone, heightened volatility can be expected. As always, we encourage you to visit us at deutschefunds.com for timely information about economic developments and your Deutsche fund investment. With frequent updates from our Chief Investment Officer and economists, we want to ensure that you have the resources you need to make informed decisions. Thank you for your continued investment. We appreciate the opportunity to serve your investment needs. Best regards, Brian Binder President, Deutsche Funds Performance Summary June 30, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 Unadjusted for Sales Charge 3.78% 2.14% 13.63% 5.15% Adjusted for the Maximum Sales Charge (max 5.75% load) –2.19% –3.74% 12.29% 4.53% MSCI World Index† 2.63% 1.43% 13.10% 6.38% MSCI World Telecom Services Index†† 5.17% 0.64% 12.54% 6.69% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 Unadjusted for Sales Charge 3.46% 1.44% 12.78% 4.42% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –0.54% –1.56% 12.65% 4.42% MSCI World Index† 2.63% 1.43% 13.10% 6.38% MSCI World Telecom Services Index†† 5.17% 0.64% 12.54% 6.69% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 Unadjusted for Sales Charge 3.43% 1.39% 12.79% 4.36% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 2.43% 1.39% 12.79% 4.36% MSCI World Index† 2.63% 1.43% 13.10% 6.38% MSCI World Telecom Services Index†† 5.17% 0.64% 12.54% 6.69% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 6/30/15 No Sales Charges 3.91% 2.42% 13.90% 5.42% MSCI World Index† 2.63% 1.43% 13.10% 6.38% MSCI World Telecom Services Index†† 5.17% 0.64% 12.54% 6.69% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2015 are 1.65%, 2.65%, 2.47% and 1.41% for Class A, Class B, Class C and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index that tracks the performance of stocks in select developed markets around the world, including the U.S. †† MSCI World Telecom Services Index is an unmanaged index that tracks telecom securities from around the world. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Institutional Class Net Asset Value 6/30/15 $ 12/31/14 $ Distribution Information as of 6/30/15 Income Dividends, Six Months $ Portfolio Management Team Walter Holick, Director Lead Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1990 as fund manager for global equities: technology, telecommunication services and media. — Senior Fund Manager for Global Equities focused on the Telecommunications, Media and Technology Sectors based in Frankfurt. — Master of Social Science in Money, Banking and Finance, University of Birmingham, UK; Diplom-Kaufmann (German Master's degree in business and economics), J.W. Goethe-Universität, Frankfurt. Frederic L. Fayolle, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in July 2000 after 10 years of experience with Philips Electronics in the USA with responsibility for Philips's CRT display industry research for North America. — Senior Equity Portfolio Manager focused on the Technology sector based in Frankfurt. — MS in Engineering, University of Michigan; MS in Engineering, Ecole Centrale Paris; MBA with finance concentration, University of Michigan Business School. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at June 30, 2015 (62.5% of Net Assets) 1. Verizon Communications, Inc. An integrated telecommunications company 12.1% 2. AT&T, Inc. An integrated telecommunications company 11.3% 3. Vodafone Group PLC Provides a range of mobile telecommunication services 7.9% 4. BT Group PLC Provider of telecommunication services in the U.K. to both consumers and businesses 6.2% 5. Deutsche Telekom AG An integrated telecommunications company based in Germany 5.5% 6. Comcast Corp. A global media and communications company with two primary businesses: Comcast Cable and NBCUniversal 5.0% 7. Telefonica SA Provider of telecommunication services to European and Latin American countries 4.6% 8. SOFTBANK Corp. Provides telecommunication services in Japan and is the majority owner of the wireless carrier Sprint in the U.S. 3.6% 9. Cisco Systems, Inc. Developer of computer network products 3.3% 10. SBA Communications Corp. Owns and operates wireless communications infrastructure 3.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 8. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 42 for contact information. Investment Portfolio as of June 30, 2015 (Unaudited) Shares Value ($) Common Stocks 93.5% Communications Equipment 3.9% Cisco Systems, Inc. QUALCOMM, Inc. Media 10.9% Cablevision Systems Corp. (New York Group) "A" (a) Comcast Corp. "A" (a) DIRECTV* Liberty Global PLC "A"* Time Warner Cable, Inc. National Carriers 54.2% AT&T, Inc. (a) BCE, Inc. BT Group PLC CenturyLink, Inc. Deutsche Telekom AG (Registered) Koninklijke (Royal) KPN NV Orange SA Proximus Singapore Telecommunications Ltd. Swisscom AG (Registered) TDC AS Telecom Italia SpA (RSP) Telefonica SA Telenor ASA TELUS Corp. Verizon Communications, Inc. Real Estate Investment Trust 2.8% Crown Castle International Corp. (REIT) Semiconductors 2.1% ARM Holdings PLC Software 1.4% Check Point Software Technologies Ltd.* (a) Technology Hardware, Storage & Peripherals 2.2% Apple, Inc. Wireless Services 16.0% Millicom International Cellular SA (SDR) SBA Communications Corp. "A"* SOFTBANK Corp. Sprint Corp.* (a) T-Mobile U.S., Inc.* Vodafone Group PLC Total Common Stocks (Cost $90,170,279) Securities Lending Collateral 3.3% Daily Assets Fund Institutional, 0.16% (b) (c) (Cost $3,761,950) Cash Equivalents 4.6% Central Cash Management Fund, 0.09% (b) (Cost $5,223,190) % of Net Assets Value ($) Total Investment Portfolio (Cost $99,155,419)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $99,175,739. At June 30, 2015, net unrealized appreciation for all securities based on tax cost was $17,111,833. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $19,377,035 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,265,202. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2015 amounted to $3,685,818, which is 3.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust RSP: Risparmio (Convertible Savings Shares) SDR: Swedish Depositary Receipt At June 30, 2015, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) NASDAQ E-Mini 100 Index USD 9/18/2015 40 ) S&P 500 E-Mini Index USD 9/18/2015 40 ) Total unrealized depreciation ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Communications Equipment $ $
